The opinion of the court was delivered, by
Agnew, J.
Looking at the provisions of the Act of April 14th 1863, relative to'bounties, and the first five sections of the Act of 25th of March 1864, which are pari materid, and all retrospective, I would have but little doubt that the 6th section of the latter law, the first clause of which is expressly retrospective, confers authority on the school boards to pay bounties to volunteers already put into the service. But it is unnecessary to decide this point, as the case presents a different question.
A few citizens of Jackson township, not a majority as required in the 2d section of the Act of 25th August 1864, advanced the money required to raise volunteers as substitutes to avoid the draft which took place in September 1864. Afterward the school hoard of the township issued bonds to pay the money thus advanced without any precedent authority or vote of the township, and proceeded to levy a tax to pay these bonds. Out of this levy the present action arose.
There is nothing in the 6th and 7th sections of the Act of 25th March, or in the Act of the 25th August 1864, to authorize the issuing of bonds and assessment of a tax in such a case. The money was not borrowed by the school board or advanced at their *219instance, nor was its payment sanctioned by the voice of the township. It was simply the individual act of a few, noble and praiseworthy indeed, but uninvited by public authority, and not within the retrospective provisions of the law. There was, therefore, no authority on part of the board to refund the sum advanced, and the judgment must be affirmed.